Citation Nr: 0726464	
Decision Date: 08/23/07    Archive Date: 08/29/07

DOCKET NO.  00-11 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for prostate cancer, due to 
ionizing radiation.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from October 1945 to 
October 1948.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1999 rating decision that denied 
service connection for prostate cancer, due to ionizing 
radiation.  The veteran timely appealed.

In September 2000, the veteran testified during a 
videoconference hearing before a former Veterans Law Judge.

In February 2001, October 2001, and February 2004, the Board 
remanded the matter for additional development.

In October 2003, the Board duly notified the veteran that the 
Board no longer employed the Veterans Law Judge that 
conducted the September 2000 Board hearing and that he had 
the right to another Board hearing.  Later that same month, 
the veteran indicated that he did not want an additional 
hearing.

The Board notes that, rating decisions in April 1988 and in 
September 1989, denied service connection for prostate 
cancer, due to ionizing radiation.  Since then, prostate 
cancer has been recognized as a radiogenic disease under 
provisions of 38 C.F.R. § 3.311(b)(2).  See 63 Fed. Reg. 
50993-50995 (1998).  Changes to the law regarding radiogenic 
diseases create a new basis of entitlement, so that the Board 
may adjudicate the veteran's current claim for service 
connection for prostate cancer due to ionizing radiation as 
an original, rather than as a reopened, claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).


FINDINGS OF FACT

1.  The veteran participated in Operations Crossroad and 
Sandstone, conducted at the Pacific Proving Ground in 1946 
and 1948. 

2.  The competent evidence weighs against a finding that the 
veteran's current prostate cancer is medically related to 
service, to include exposure to ionizing radiation.


CONCLUSION OF LAW

The criteria for service connection for prostate cancer, due 
to ionizing radiation, are not met.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.307, 3.309, 3.311 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).
 
Through October 2001, July 2004, and December 2004 letters, 
and the April 2007 supplemental statement of the case (SSOC), 
the RO or VA's Appeals Management Center (AMC) notified the 
veteran of elements of service connection for a disability 
related to exposure to ionizing radiation, and the evidence 
needed to establish each element.  These documents served to 
provide notice of the information and evidence needed to 
substantiate the claim.

VA's letters notified the veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claim, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.  The letters 
requested that he provide the names and addresses of medical 
providers, the time frame covered by the records, and the 
condition for which he was treated, and notified him that VA 
would request such records on his behalf if he signed a 
release authorizing it to request them.

Each of the letters asked him if he had any additional 
evidence to submit, and thereby put him on notice to submit 
information or evidence in his possession. 

Notice to a claimant pursuant to the VCAA should be provided 
prior to the initial adverse decision.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).

The documents meeting the VCAA's notice requirements were 
provided to the veteran after the rating action on appeal.  
The timing deficiency was remedied by the fact that the 
veteran's claim was re-adjudicated by the agency of original 
jurisdiction after notice was provided.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

The April 2007 SSOC provided the veteran with notice as to 
how VA assigns a disability rating and an effective date for 
any award of increased benefits on appeal for service-
connected disabilities.  

The Board finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  The RO or AMC has obtained copies of the 
veteran's service medical records and outpatient treatment 
records; obtained radiation dose estimates, based on a 
scenario of the veteran's radiation exposure; and obtained a 
medical opinion.  The veteran has not identified, and the 
record does not otherwise indicate, any existing pertinent 
evidence that has not been obtained.

Given these facts, it appears that all available records have 
been obtained.

There is no further assistance that would be reasonably 
likely to assist the veteran in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Service connection is awarded for disability that is the 
result of a disease or injury in active service.  38 U.S.C.A. 
§§ 1110, 1131.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

The veteran contends that service connection is warranted on 
the basis that his current prostate cancer is the result of 
exposure to ionizing radiation in service. 

Service connection for a radiogenic disease may be 
established in one of three ways.  

First, if a veteran participated in service in a radiation-
risk activity (as defined by statute and regulation) and, 
after service, developed one of certain enumerated cancers, 
it will be presumed that the cancer was incurred in service.  
38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).

Second, if a veteran was exposed in service to ionizing 
radiation and, after service, developed any cancer within a 
period specified for each by law, then the veteran's claim is 
referred to the Under Secretary for Benefits who must 
determine, based on the extent of the exposure, whether there 
is a reasonable possibility that the disease was incurred in 
service.  38 C.F.R. § 3.311.

Third, service connection for radiogenic diseases can be 
established by evidence of direct service incurrence.  38 
U.S.C.A. § 1113(b); Combee v. Brown, 34 F.3d 1039, 1043-5 
(Fed. Cir. 1994); 38 C.F.R. § 3.303(d).  

As to the first method of establishing service connection, 
the veteran did participate in Operations Crossroad and 
Sandstone, conducted at the Pacific Proving Ground in 1946 
and 1948, during dates as prescribed by statute.  As such he 
engaged in a radiation risk activity.

However, the list of diseases specific to radiation-exposed 
veterans, and for which service connection may be granted by 
presumption pursuant to 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 
3.309(d), does not include prostate cancer.  Consequently, as 
a matter of law, service connection cannot be granted for the 
claimed disease on a presumptive basis pursuant to 38 
U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).

While the veteran's representative has argued that the 
prostate gland is part of the urethra and thereby encompassed 
under 38 C.F.R. § 3.309(d) as cancer of the urinary tract, a 
note following 38 C.F.R. § 3.309(d) defines the term 
"urinary tract" as meaning the "kidneys, renal pelves, 
ureters, urinary bladder, and urethra."  See 38 C.F.R. 
§ 3.309(d) (Note).  Hence, for purposes of the presumption 
pursuant to 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d), 
cancer of the prostate neither is mentioned as a disease 
specific to radiation-exposed veterans nor defined within the 
term "urinary tract."  

In addition, the Board notes evidence that the veteran's 
prostate cancer had metastasized to the bladder and the bone.  
Presumptive service connection may not be established under 
38 U.S.C.A. § 1112(c) for a cancer listed in 38 C.F.R. 
§ 3.309(d) as being specific to radiation-exposed veterans, 
if the cancer developed as the result of metastasis of a 
cancer which is not specific to radiation-exposed veterans.  
See VAOPGCPREC 9-90.  Evidence sufficient to support the 
conclusion that a cancer listed in 38 C.F.R. § 3.309(d) 
resulted from metastasis of a cancer not specific to 
radiation-exposed veterans will constitute "affirmative 
evidence" to rebut the presumption of service connection for 
purposes of 38 C.F.R. § 3.307(d).  VAOPGCPREC 9-90; see also 
VAOPGCPREC 18-97.

As to the second method of establishing service connection, 
prostate cancer is a radiogenic disease listed in 38 C.F.R. 
§ 3.311.  A "radiogenic disease" means a disease that may 
be induced by ionizing radiation.  38 C.F.R. § 3.311(b)(2) 
(italics added).  The provisions of 38 C.F.R. § 3.311, 
however, do not create a presumption of service connection.  
Rather, they provide special procedures for evidentiary 
development and adjudication of a claim based on a radiogenic 
disease.  Implicit in the regulation is the requirement for 
evidence of a medical nexus between the exposure to the 
ionizing radiation and the current disability.

In this regard, VA followed the requirements of 38 C.F.R. 
§ 3.311 by obtaining dose estimates from the Defense Threat 
Reduction Agency (DTRA) in October 2006.  The dose estimates 
were completed in accordance with the May 2003 recommendation 
of the National Research Council for the dose reconstruction 
program.  Here, the dose estimates for the veteran were 
derived from a combination of the veteran's recollections and 
statements, and a description of his participation in 
activities based on available medical records. The reported 
doses were based on "worst case" parameters and 
assumptions, and should adequately encompass any activities 
that the veteran performed.  DTRA estimated that the veteran 
could have received, during his participation in Operations 
Crossroad and Sandstone, not more than the following:  
external gamma dose of 18 rem, external neutron dose of 
0.5 rem, internal committed dose to the prostate (alpha) of 
4.5 rem, and internal committed dose to the prostate (beta + 
gamma) of 2 rem.

A computer application (Interactive Radioepidemiological 
Program) then utilized the dose estimates to determine the 
likelihood that exposure to ionizing radiation was 
responsible for the veteran's prostate cancer.  The cancer 
model for all male genitalia was utilized.  The results show 
the probability of causation, at a 99 percent confidence 
level, as ranging from 24.92 percent to 30.49 percent.

In accordance with the requirements of 38 C.F.R. § 3.311, 
VA's Chief Public Health and Environmental Hazards Officer 
(Officer) opined, in March 2007, that "it is unlikely that 
the veteran's prostate cancer can be attributed to exposure 
to ionizing radiation in service."  The Officer noted that 
the sensitivity of the prostate to radiation carcinogenesis 
appears to be relatively low and not clearly established 
(citing Health Effects of Exposure to Low Levels of Ionizing 
Radiation (BEIR V), 1990, pages 316-318; Mettler and Upton, 
Medical Effects of Ionizing Radiation, 2nd edition, 1995, page 
168).  Notwithstanding the veteran's contentions of no family 
history of cancer or of post-service occupational radiation 
exposure, the VA's Under Secretary for Benefits also opined 
that, based upon a review of the evidence in its entirety, 
"there is no reasonable possibility that the veteran's 
prostate cancer resulted from radiation exposure in 
service."
 
Under these circumstances, even though the veteran was 
exposed to some level of ionizing radiation while on active 
duty, service connection cannot be granted pursuant to 38 
C.F.R. § 3.311, because the preponderance of the competent 
evidence is against a finding of a nexus between any such 
exposure and the veteran's prostate cancer.

In short, VA followed the procedures contained in 38 C.F.R. 
§ 3.311, but these did not yield evidence supporting the 
grant of service connection.

As to the third method of establishing service connection, 
the Board notes that
competent medical opinions of record on the question of nexus 
essentially weigh against the grant of service connection.  
Based on the entire record, the Officer found it "unlikely 
that the veteran's prostate cancer can be attributed to 
exposure to ionizing radiation in service."  There is no 
other competent evidence linking current prostate cancer with 
injury or disease in service, to include exposure to ionizing 
radiation.  The dose estimates that the veteran could have 
received, during his participation in Operations Crossroad 
and Sandstone, do not definitely link the veteran's prostate 
cancer to the in-service radiation exposure, but merely 
reflect the possibility of such a relationship.  

Here, the Board assigns greater evidentiary weight to the VA 
opinions because they are definitive, and took into account 
the entire record; they considered the veteran's actual 
radiation exposure, and included consideration of pertinent 
medical texts.  In the absence of evidence that documents a 
higher level of radiation exposure in service, the Board 
finds that the most probative opinion, and hence the weight 
of the evidence is against service connection.  There is no 
evidence that the claimed prostate cancer was otherwise the 
result of a disease or injury in service.

Because the competent evidence does not link the veteran's 
prostate cancer to any incident in service, including 
exposure to ionizing radiation, the weight of the evidence is 
against the claim.  As the weight of the competent evidence 
is against the claim, the doctrine of reasonable doubt is not 
applicable in the instant appeal.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 



	(CONTINUED ON NEXT PAGE)






ORDER

Service connection for prostate cancer is denied. 




____________________________________________
J. E. DAY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


